FILE COPY




                              Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 8, 2021

                                        No. 04-21-00322-CV

                          WINDSOR VILLAGE SA INVESTORS, LLC,
                                       Appellant

                                                 v.

   BRASS SMALL BALANCE MULTI-FAMIY, LLC and Trinity Title Texas, LLC d/b/a
                        Thomas Title & Escrow,
                             Appellees

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2020-CI-07135
                             Honorable Laura Salinas, Judge Presiding


                                           ORDER
Sitting:          Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

      Appellant filed a notice of appeal stating their intention to appeal the trial court’s May 12,
2021 Final Judgment. Subsequently, the clerk’s record was filed but it does not contain a final
judgment signed by the trial court.
       Generally, our appellate jurisdiction is limited to review of final, appealable orders or
judgments. See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (noting that
generally “an appeal may be taken only from a final judgment”).
        We ORDER Appellant to show cause in writing within FIFTEEN DAYS of the date of
this order why this appeal should not be dismissed for want of jurisdiction. See TEX. R. APP. P.
42.3(a); Lehmann, 39 S.W.3d at 195.
           All other appellate deadlines are SUSPENDED pending further order of this court.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
                                                                             FILE COPY




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court